10-2189-cv
Thomas Banus, et al. v. Citigroup Global Markets, Inc.

                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                       SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 20th day of May, two thousand eleven.

PRESENT:

           JOSÉ A. CABRANES,
           CHESTER J. STRAUB,
           REENA RAGGI,
                                 Circuit Judges.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
THOMAS A. BANUS, ON BEHALF OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED, ET AL.

                                 Plaintiffs-Appellants,

           v.                                                                               No. 10-2189-cv

CITIGROUP GLOBAL MARKETS, INC.,
FORMERLY KNOWN AS SALOMON SMITH BARNEY HOLDINGS
INC., ET AL.

                                 Defendants-Appellees.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFFS-APPELLANTS:                                                   MARK R. THIERMAN (Leon Greenberg, on the
                                                                             brief ), Las Vegas, NV.

FOR DEFENDANTS-APPELLEES:                                                    SAMUEL S. SHAULSON, Morgan, Lewis &
                                                                             Bockius LLP, New York, NY.


           *
               The Clerk of Court is requested to amend the official caption to read as shown above.

                                                                  1
       Appeal from a judgment of the United States District Court for the Southern District of New
York (Lewis A. Kaplan, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiffs Thomas Banus, Brent Bishop, Navid Alipour, Anibal Drelichman, Guido Alvarez, and
Robert Guisti (collectively, “plaintiffs”) are former financial consultants for defendant Citigroup Global
Markets, Inc. (“defendant”). This action arises from a dispute regarding promissory notes signed by
plaintiffs, and arbitration of that dispute conducted before the Financial Industry Regulatory Authority
(“FINRA”). Plaintiffs appeal a series of decisions by the District Court (a) dismissing plaintiff Banus’s
request to have the arbitration award set aside and (b) dismissing plaintiffs’ various claims for relief for
failure to state a claim upon which relief can be granted. We assume the parties’ familiarity with the facts
and procedural history of this case and we review de novo a district court’s grant of judgment under
Federal Rule of Civil Procedure 12(b)(6). See Strougo v. Bassini, 282 F.3d 162, 167 (2d Cir. 2002).

         In its careful Memorandum Opinion of April 23, 2010, the District Court explained that the
question of whether FINRA Rule 13204 barred the arbitration panel from hearing claims against Banus
was a procedural question which, under the arbitration agreement signed by the parties, was properly
decided by arbitrators and dismissed plaintiffs’ remaining claims for relief on the alternative grounds that
(1) plaintiffs were bound by a valid arbitration agreement and (2) plaintiffs failed to state a claim. See
Banus v. Citigroup Global Mkts., Inc., No. 09 Civ. 7128 (LAK), 2010 WL 1643780 (S.D.N.Y. Apr. 23, 2010).
For substantially the reasons offered by the District Court, we affirm the judgment as to all claims.

                                      CONCLUSION
        We have reviewed the record and, for the reasons stated above, the judgment of the District
Court is AFFIRMED.


                                         FOR THE COURT,

                                         Catherine O’Hagan Wolfe, Clerk of Court




                                                  2